Citation Nr: 1502645	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-30 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV) and acquired immunodeficiency syndrome (AIDS).


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs Division


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from February 1975 to March 1976.

This case comes to the Board of Veterans' Appeals (Board) from February 2010 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In July 2014, the Veteran testified during a Board hearing at the RO.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's HIV/AIDS was not contracted during active service.


CONCLUSION OF LAW

The criteria for service connection for HIV/AIDS are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Proper notice must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  An August 2009 letter notified the Veteran of the criteria for establishing service connection, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA assigns disability ratings and effective dates if service connection is awarded.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in February 2010.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

The Board notes that mental health clinic records from service are not available and the Veteran has been properly notified of that.  The Veteran reported that he was sexually assaulted by the mental health counselor.  The Board has reviewed the claim with the assumption the claimed sexual assault occurred.  Therefore, the Board may proceed to decision in the absence of the evidence and there is no prejudice to the Veteran in the lack of the mental health clinic records.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board also notes that records of private treatment from the early 1980s are not available.  However, the Veteran has been unable to identify that healthcare provider and his insurance company at the time has replied it went out of business in 2008 and there are no records.  Thus, VA has no further duty to assist in obtaining those records.  38 C.F.R. § 3.159 (2014).

VA provided the Veteran with an examination in May 2011 to determine the etiology of HIV/AIDS.  The Board finds the examination report to be thorough and adequate upon which to base a decision on the claim.  The examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim.  An adequate and relevant opinion was provided.  The Board finds the opinion to be adequate as it was based on a full reading of the records in the record and the Veteran's own statements.  However, as a positive nexus opinion was received from a private physician in December 2011, the RO requested a medical opinion from another VA examiner, which was obtained in August 2012.  The Board finds that opinion to be adequate as it was based on a full reading of the record, including the December 2011 opinion.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran claims he contracted HIV/AIDS in service when he was sexually assaulted by two men on multiple occasions.  

Service connection for posttraumatic stress disorder as a result of military sexual trauma has been established.  Thus, the only question is whether the Veteran's HIV/AIDS was contracted during service as a result of that sexual trauma.

The Veteran's service medical records do not show any findings or diagnoses of HIV/AIDS.  

After service, a September 1995 private treatment record shows that the Veteran was seeking HIV testing because his partner had recently been diagnosed with AIDS.  A laboratory report shows a positive HIV test.  An October 1996 private treatment record shows a history of being diagnosed with HIV one year ago.

An April 2009 VA treatment record shows the Veteran's report of being diagnosed with HIV in 1994 and that it was likely from his promiscuity back during his drinking days.  He also reported a history of iritis about 20 years earlier.  A June 2009 VA treatment record shows that he was diagnosed with HIV in 1994 with private care since that time.  A July 2009 VA treatment record shows the Veteran's report that it was probably his use of drugs and alcohol which clouded his judgment and led to his HIV status.  An August 2009 VA treatment record shows a report of being sexually assaulted in service, followed by ten years of drug and alcohol use and promiscuity and being diagnosed with HIV in the mid-1990s.

In a July 2010 statement, a friend of the Veteran stated he has known the Veteran for over 30 years and that the Veteran had more likely than not been HIV positive for as long as he had known the Veteran.  The friend also stated that the Veteran suffered from odd illnesses throughout the early 1980s.

In another July 2010 statement, another friend of the Veteran stated he had known the Veteran since the late 1980s and the Veteran told him he tested positive for HIV in the mid-1980s.

During a January 2010 VA psychiatric examination, the Veteran reported being diagnosed with AIDS in 1983 by a private physician.  While he initially stated he had not engaged in homosexual activities since discharge from service and prior to that diagnosis, he later stated he had a few homosexual activities during that time.  The examiner noted that a September 1995 treatment record indicated a positive test for HIV in 1995 after learning that his partner was recently diagnosed with AIDS.  When asked about the inconsistent dates, the Veteran stated he did not tell that physician that he had been previously diagnosed with HIV.  The Veteran added that he did not tell anyone, including his sexual partners, that he had HIV but he always used a condom and he continued to not tell his partners.  The Veteran indicated that for years after 1983, he was very promiscuous sexually, including with many men.

A January 2010 letter from a private physician noted that he has been treating the Veteran for HIV for 10 years and related the Veteran's belief that he was infected with HIV in service.  The physician opined that it is as likely as not that the Veteran contracted HIV in service when he was repeatedly sexually assaulted.

In a December 2010 letter, the Veteran stated between 1976 and 1981, he engaged in sexual activity with only two women, and in late 1981 or early 1982, he met a man at a bar and tried cocaine for the first time, felt sexually aroused, and began engaging in sexual activity with women and men.  He stated he began having odd illnesses like iritis in the early 1980s and in 1985 was referred to a doctor who recommended an HIV test, which was positive, and he went through the five stages of grief.

A May 2011 VA examination report shows the examiner's opinion that the Veteran's HIV was not related to military sexual trauma.  The examiner noted that private medical records from 1992 to 2008 showed multiple entries regarding rectal bleeding and associated symptoms due to sexual activities.  The examiner also noted that the HIV virus was not identified in the United States until 1985 and HIV was less prevalent between 1975 and 1985 as it is now.  

In an October 2011 letter to the private physician who authored the January 2010 letter, the Veteran stated he had not engaged in sexual activity since the in-service sexual assaults until 1982 or 1983 when he met a man at a bar, tried cocaine for the first time, and had sex.  He stated that in the early 1980s, he started getting odd medical conditions like iritis.  He also stated that he may have been one of the earliest known HIV victims.  

A December 2011 letter from the above private physician notes that he had been treating the Veteran for HIV for 14 years, and during that time the Veteran had reported on multiple occasions the events that led up to his HIV diagnosis.  The physician opined that the Veteran's HIV/AIDS was due to military sexual trauma, noting that the Veteran's HIV/AIDS history was consistent with transmission patterns during the early years of the HIV/AIDS epidemic.

In an August 2012 report, another VA physician reviewed the Veteran's claims file and opined that HIV was not incurred during service.  The physician noted that HIV was very uncommon in the United States in the 1970s when the Veteran was in service and more common in the 1980s and 1990s when the Veteran was repeatedly treated for rectal and penile lesions.  The physician opined that the Veteran acquired HIV well after service, probably from his HIV-positive partner in the early 1990s.

In his September 2012 substantive appeal, the Veteran stated in 1983 he was diagnosed with HIV, which at that time was like a death sentence.

During the July 2014 Board hearing, the Veteran testified he was sexually assaulted in service in 1975, he was diagnosed with HIV in 1983, and he did not engage in any sexual activity from 1977 to 1985.  He also testified that, contrary to the private medical records, he sought treatment not testing in September 1995.

The Board has considered the evidence of record and finds that the preponderance of the evidence shows that the Veteran's HIV/AIDS was not contracted during active service.  Private medical records clearly show he was diagnosed with HIV in September 1995 after testing positive for the virus.  Subsequent private medical records record that history.  The earliest VA medical records also show that history.  

The Board notes the Veteran's statement at the January 2010 VA psychiatric examination that he did not tell the physician in September 1995 that he had been previously diagnosed with HIV because he simply did not tell anyone about his HIV status at that time, including his partners.  However, the Veteran has submitted statements from friends and former partners indicating that he had told them about his HIV status many years ago.  The Board also notes his testimony that he went in for treatment, not testing, in September 1995, indicating that the treatment record incorrectly transcribed the facts.  However, there is no indication in any subsequent treatment that the Veteran had already tested positive for HIV and had simply sought treatment in September 1995.  Moreover, as that testimony provides a different reason than provided at the VA psychiatric examination, the Board finds that both reasons are further reduced in probative value.  Overall, the Board finds that the statements indicating that the September 1995 private medical record is inaccurate are of little to no probative value.  Any probative value is outweighed by the probative value of the statements made during the receipt of medical care in September 1995 which clearly indicate that he was being tested for HIV for the first time.  Hayes v. Brown, 5 Vet. App. 60 (1993).  The Veteran has given a different medical history on several occasions and has stated that he has been deceptive to sexual partners regarding his HIV status.  The Board finds that the Veteran's provided medical history lacks any credibility because of the various versions provided by the Veteran at various times and to various medical providers, and to VA.

The Board acknowledges the Veteran's statements that he initially tested positive for HIV in the early 1980s.  However, the Board does not find them to be credible.  Given the Veteran's indication of the importance of the positive test, that he went through the stages of grief and it was like a death sentence, the Board finds that his inconsistent reports of the year in which he took the test question the credibility of those statements.  The Board also notes the Veteran's statements in the December 2010 and October 2011 letters that in the early 1980s he began to get odd diseases like iritis, and that they were opportunistic infections indicative of HIV/AIDS.  However, the April 2009 VA treatment record shows the Veteran's report of a history of iritis about 20 years earlier, which dates the onset of the iritis to 1989, after the alleged first positive HIV test.  The Board acknowledges the Veteran's statement in the October 2011 letter that he may have been one of the earliest known HIV victims, citing an enclosed medical treatise regarding the mean 10-year incubation time.  While the medical treatise shows the mean incubation time as reported by the Veteran, it also shows that, for persons diagnosed with HIV/AIDS prior to 1986, while some lived for more than five years, the median survival rate was less than two years.  Thus, even that treatise is evidence against the Veteran's alleged history of being diagnosed with HIV in 1983 or 1985.  

The Board also notes that two VA examiners have opined that the Veteran's HIV/AIDS is not related to military sexual trauma.  The first examiner, a certified nurse practitioner, noted that private medical records from 1992 to 2008 showed multiple entries regarding symptoms associated with homosexual activities and that HIV was less prevalent between 1975 and 1985.  The second examiner, a physician, noted that HIV was very uncommon in the United States in the 1970s when the Veteran was in service and more common in the 1980s and 1990s when the Veteran was repeatedly treated for symptoms associated with homosexual activities.  The examiner further opined that the Veteran acquired HIV well after service probably from his HIV-positive partner in the early 1990s.  The Board notes the Veteran's assertion that the first examination report is inadequate as the examiner was not a physician.  However, all VA examiners are considered competent.  The Veteran also asserted that the examiner wrongly cited the history of HIV as not having been found in the United States until 1985.  However, such minor discrepancy is not considered to reduce the probative value of the opinion.  The pivotal factor in the opinion and report is the fact that HIV was less prevalent between 1975 and 1985, which the Veteran does not dispute.

While a private physician has opined on two separate occasions that the Veteran's HIV/AIDS is due to military sexual trauma, the physician did not address, or even acknowledge, the Veteran's post-service homosexual activities or the discrepancy in the report in 1995 that it was the first testing for HIV and diagnosis of HIV, when the Veteran now reports he was diagnosed in the early 1980s.  Thus, the Board finds that the physician's opinion is less probative than those of the two VA examiners.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Even the Veteran's initial belief was that he likely contracted HIV/AIDS from his post-service promiscuity in the 1980s, as noted in the earliest VA medical records from 2009.  

The Board notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran has on several occasions dated the onset of his HIV/AIDS symptoms to after separation from service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  Therefore, he is not competent to address etiology.  In any event, even were the Veteran competent to provide an opinion as to etiology, the Board finds that the lay evidence provided by the Veteran is not credible because of its frequent inconsistency.  The Board finds that the most persuasive evidence is from the VA examiners.  Therefore, the Board finds that the preponderance of the medical evidence shows that HIV/AIDS was not contracted during active service.  The preponderance of the evidence of record shows that HIV/AIDS was more likely contracted following service.

In conclusion, the Board finds that service connection for HIV/AIDS is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for HIV/AIDS is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


